Citation Nr: 0929259	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In December 2008, the Board remanded the claim for additional 
development.  


FINDING OF FACT

The Veteran does not have PTSD that is related to his active 
duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran argues that he has PTSD as a result of duty in 
Thailand.  Specifically, he argues that he has PTSD as a 
result of: 1) seeing the Thai Army or Thai Police beat and 
shoot one or more civilians; and 2) while in Thailand, one of 
his friends was shot five times.  See June 2005 VA PTSD 
examination report.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).  

As an initial matter, the claims files includes diagnoses of 
PTSD, as well as competing diagnoses of an organic brain 
syndrome, organic personality disorder, an anxiety disorder, 
cannabis abuse, and marijuana abuse.  

For the purposes of this decision only, the Board will assume 
the presence of PTSD.  In addition, the Veteran does not 
assert, and the evidence does not show, that he ever served 
in Vietnam.  

The Veteran's discharge (DD Form 214) indicates that his 
awards include the Vietnam Service Medal, and the Vietnam 
Campaign Medal.  These medals were apparently awarded for 
service in Thailand.  See U.S. Department of Defense Manual 
of Military Decorations and Awards, Appendix D at D-20 (July 
1990); 7-7, (September 1996).  His military occupation 
specialty is listed as track operator.

The Veteran's personnel file (DA 20) indicates that he served 
in Thailand between February 1967 and May 1968, and March 
1969 and September 1969.  It further indicates that in May 
1968, he was reduced in grade from E4 to E3 due to an Article 
15 (nonjudicial punishment), and that in November 1968, he 
was reduced from E3 to E2 for misconduct.  His principal 
duties while in Thailand were engineer equipment mechanical 
helper, construction machine operator, and "asst doc clk."  

The Veteran's service treatment reports do not show treatment 
for psychiatric symptoms.  The Veteran's separation 
examination report, dated in September 1969, shows that his 
psychiatric condition was clinically evaluated as normal.  In 
an accompanying "report of medical history," he did not 
indicate any relevant symptoms, and he denied "nervous 
trouble of any sort," and "depression or excessive worry", 
providing limited evidence against this claim.  

The Veteran has not asserted that the claimed stressors were 
associated with participation in combat, nor do his service 
records show that he received commendations or awards that 
warrant the conclusion that he participated in combat.  The 
evidence in favor of a claim of a finding of participation in 
combat is of less weight than the evidence against such a 
finding.  See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 
(2000); VBA's Adjudication Procedure Manual, M21-1MR 
(hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  The 
Board therefore finds that the Veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  

Under the circumstances, the Veteran's assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also M21- 1MR, Part 
III.iv.4.H.29.a, i.  

With regard to the claimed stressors, the relevant evidence 
is summarized as follows:  

A June 1997 VA psychiatric evaluation report shows that, with 
regard to stressor #1, that the Veteran reported witnessing 
"several incidents where the Thai Army killed civilians."  
He stated that they would beat them severely, and then shoot 
them.  He stated that, "He saw two Thai police officers 
capture two men, who they accused of stealing.  They shot 
them on the spot and threw their bodies off to the side of 
the road."  

With regard to stressor #2, he stated that one evening he and 
other men heard gunshots, that shortly afterward they heard 
the medics rushing to an area where M.T. had been found, and 
that M.T. "apparently" was alive initially, and then died 
shortly afterward.  He stated that M.T. was in a village near 
their camp when he was shot.  The report notes, "The Veteran 
states that when he found out what happened, he felt very 
helpless and terrified."  The Veteran reported that M.T. 
died after being shot five times, and that he "felt angry 
for the loss of [M.T.'s] life."  

An August 1997 VA psychiatric assessment report shows that 
the Veteran reported that he received an Article 15 "when he 
missed a day of work when his girlfriend broke up with him - 
'I couldn't eat, couldn't sleep, couldn't work.'"  The 
report further notes, "Recalling this experience, he 
credited support from his friends as helpful in recovering." 

In that report, he did not mention stressors #1 or #2.  

A VA PTSD examination report, dated in June 2005, shows that 
with regard to stressor #1, the Veteran reported that he 
witnessed a Thai Army captain beat a man who he thought was 
Viet Cong, and then shoot him in the head and throw his body 
into the jungle.  With regard to stressor #2, he stated that 
one of his friends had been shot five times and was hauled 
out of the jungle, and that he heard the gunshots, but that 
nobody knows who did the shooting.  The report notes that, 
"He is supposed to have survived, but he [the Veteran] did 
not have contact with him afterward." 

The Veteran's VA Form 9, received in April 2006, shows that 
he states:

The little man who was beaten and shot to 
death that I mentioned earlier was killed 
on one day prior to the date I missed 
formation.  When I witnessed that 
incident it made me physically sick to 
the point that I was unable to make 
formation the next day.  Because I missed 
that formation I was busted down from SP4 
to E-1. ... As to my friend [M.T.] he was 
shot five times with a [.38 caliber 
weapon], he was medevaced (medically 
evacuated) out and we never heard any 
more about him I don't even know if he 
made it.  

In summary, the Veteran has provided very inconsistent 
statements that M.T. died (in June 1997, prior to the filing 
of his claim), or that he did not know if he died.  He has 
also provided inconsistent accounts of the reason that he 
missed formation, and therefore received an Article 15, to 
include a detailed account in August 1997 (prior to the 
filing of his claim) that is contradicted by the version in 
his VA Form 9 (received in April 2006).  

The Veteran has also claimed to have witnessed the killing of 
one, two, or several Thai civilians by the Thai Army, or, 
alternatively, by the Thai Police.  

The Veteran's claimed stressors are inconsistently reported 
to such a degree that the Board finds that he is not a 
credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 
19-20 (1991); Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  
The Board finds that the Veteran's inconsistent statements, 
overall, provide evidence against his claim of PTSD.  

In addition, the Veteran's inconsistent reporting of his 
claimed stressors impacts the VA's requirement to confirm 
stressors when an adequate description of the event 
(including when and where the stressor has occurred) has been 
provided by the Veteran.  Simply stated, when the Veteran's 
statements change over time, the duty to confirm a stressor 
lessens because the Veteran is found to be an inaccurate 
historian.  

In this regard, the Court has held that it is not an 
impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993); 
M21-1MR, Part IV.ii.1.D.15.a (attempt at corroboration not 
required where stressors are not capable of being 
documented), and 14.d. (noting that claimants must provide, 
at a minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date (within a 
two-month period of time) of the incident, and the unit of 
assignment at the time the stressful event occurred).  

In this case, stressor #1 involves actions by unnamed members 
of the Thai Army, or Thai Police, against unnamed Thai 
civilians, and there is no allegation that any relevant 
reports exist and are obtainable.  A location has not been 
specified.  The Board therefore finds that, by its nature, 
this "stressor" is an anecdotal incident so lacking in 
detail that it is not capable of being documented.  Id.; see 
also, Cohen, 10 Vet. App. at 149-150.  

With regard to stressor #2, the Veteran has indicated only a 
broad time frame (late 1967 or early 1968) that is in excess 
of a two-month period of time, he has not indicated a 
location, and the Board finds that he has failed to provide 
VA with reasonably specific details of the claimed stressor.  
See M21-1MR, Part III.iv.4.H.32.j.  

Furthermore, and in any event, the Board finds that this 
stressor may not be accepted.  Under M21- 1MR, Part 
III.iv.4.H.29.d., "Credible supporting evidence that an in-
service stressor actually occurred includes, in part, 
evidence that specifically documents the Veteran's personal 
participation in the event.  See also M21- 1MR, Part 
III.iv.4.H.29.e (discussing evidentiary requirements to show 
a "claimant's personal participation" and "the veteran's 
personal exposure to  the event").  

In this case, a careful and close reading of the Veteran's 
accounts of the shooting of M.T. indicates that he has not 
asserted that he actually witnessed this event.  Rather, he 
states that M.T. was not at his unit's base when he was shot, 
and that M.T. was in an unnamed village.  The Veteran has 
merely indicated that he was nearby and heard the shots, and 
that he heard the medical evacuation effort.  Under the 
circumstances, his personal participation/personal exposure 
to the claimed stressor is not alleged or shown, and this 
claimed stressor may not serve as a basis for a grant of his 
claim.  Id.  

In any event, his description of the stressor events are so 
inconsistent as to make verification impossible and 
unnecessary. 

Given the foregoing, additional development as to these 
claimed stressors is not warranted, they are not verified, 
and they may not serve as a basis for a grant of his claim.  
Id.  

Finally, there is no evidence in the Veteran's personnel 
file, or the other evidence of record, that is sufficient to 
corroborate either of the claimed stressors, and the Board 
finds that the claimed stressors are not verified.  The Board 
has therefore determined that the evidence does not warrant 
the conclusion that a claimed stressor has been verified.   

In summary, the Board has determined that the evidence does 
not warrant the conclusion that a verified stressor exists.  
Given the foregoing, the Veteran's claim for service 
connection for PTSD fails on the basis that the Veteran is 
not shown to have participated in combat; there is no 
verified stressor; and that all elements required for such a 
showing have not been met.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.  Accordingly, service 
connection for PTSD must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that PTSD was 
caused by service.  However, as it is not shown the Veteran 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressor(s) must be established 
by official service records or other credible supporting 
evidence.  In this case, the Veteran has not sufficiently 
identified a claimed stressor involving his personal 
participation/personal exposure such that an attempt at 
verification is warranted, and there is no verified stressor.  
Therefore, his contentions are insufficient to warrant a 
grant of the claim.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in May 2005.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service personnel 
records, service treatment reports, and post-service medical 
records relevant to the issue on appeal have been obtained 
and are associated with the Veteran's claims files.  The RO 
has obtained the Veteran's VA and non-VA medical records.  
The Veteran has been afforded an examination.  

The Board therefore concludes that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


